MEMORANDUM DECISION
                                                                        Jul 08 2015, 8:01 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ruth Johnson                                              Gregory F. Zoeller
Marion County Public Defender Agency                      Attorney General of Indiana
Appellate Division
                                                          Richard C. Webster
Indianapolis, Indiana
                                                          Deputy Attorney General
Timothy J. Burns                                          Indianapolis, Indiana
Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Anteis Robinson,                                         July 8, 2015

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1411-CR-536
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable David E. Cook,
                                                         Judge Pro Tempore
Appellee-Plaintiff.
                                                         Cause No. 49G07-1404-CM-17912




Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015              Page 1 of 8
[1]   Anteis Robinson was convicted after a bench trial of resisting law enforcement 1

      as a Class A misdemeanor. He appeals and raises the following restated issue

      for our review: whether the State presented sufficient evidence to prove his

      identity as the person who fled from the police and to support his conviction for

      resisting law enforcement.


[2]   We affirm.


                                    Facts and Procedural History
[3]   At approximately 3:00 a.m., on April 7, 2014, Officer Marc Klonne of the

      Indianapolis Metropolitan Police Department was patrolling on East 30th

      Street in Indianapolis, Indiana. Approaching the intersection of 30th Street

      with Euclid Avenue, Officer Klonne observed a dark-colored SUV turn from

      30th Street onto Euclid Avenue without using a turn signal and proceed

      northbound on Euclid Avenue. Officer Klonne also turned northbound behind

      the SUV, and the SUV immediately sped up. At the intersection of Euclid

      Avenue and 31st Street, the SUV turned westbound onto 31st Street, again

      without using a turn signal. The SUV continued on 31st Street for one block

      and then turned southbound on Colorado Avenue. At that time, Officer

      Klonne turned on his emergency lights to initiate a traffic stop of the SUV; he




      1
       See Ind. Code § 35-44.1-3-1(a)(3). We note that, effective July 1, 2014, a new version of this criminal statute
      was enacted. Because Robinson committed his crime prior to July 1, 2014, we will apply the statute in effect
      at the time he committed his crime.



      Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015                   Page 2 of 8
      also turned on his spotlight and illuminated the SUV. The SUV slowed and

      began to roll to a stop. At that time, Officer Klonne saw a man, later identified

      as Robinson, exit from the front passenger window of the SUV and flee

      westbound between the houses.


[4]   Officer Klonne began to pursue Robinson on foot. The officer was not able to

      see Robinson’s face, but was able to see him during the pursuit and observe his

      build. During the pursuit, Officer Klonne radioed a description of Robinson as

      a black male, wearing a grey sweatshirt and black pants, in his late teens or

      early twenties, between six feet and six feet two inches tall, and with dreadlocks

      pulled back. The officer also radioed for additional police units to establish a

      perimeter in the area, which the units in the area established immediately.

      Officer Klonne was able to pursue Robinson westbound between the houses

      and observed Robinson turn around the corner of a house and run southbound

      behind the house. Officer Klonne yelled at Robinson to stop and identified

      himself as a police officer, but Robinson continued to flee. When Officer

      Klonne reached the corner of the house, he had to stop for safety reasons to

      clear the corner of the house. After doing so, he lost sight of Robinson. At that

      time, he radioed to ensure the perimeter was secure and for a K-9 unit to assist

      in the pursuit.


[5]   While waiting for the K-9 unit, Officer Klonne returned to his police vehicle,

      ran the license plate number for the SUV, and discovered that the SUV was a

      stolen vehicle. Officer Greg Davis and his K-9 unit arrived within minutes and

      began tracking Robinson from the SUV, westbound between the houses and

      Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015   Page 3 of 8
      following the path of the earlier pursuit. At the corner of the house where

      Officer Klonne had lost sight of Robinson, the K-9 turned and followed

      Robinson’s path southbound for several houses to the house at 3038 Colorado

      Avenue. The K-9 alerted at the back of the house, where a screen had been

      removed from a window and was lying on the ground. The officer looked in

      the kitchen window and observed Robinson; Officer Davis asked Officer

      Klonne if Robinson looked like the man who fled from the SUV, and Officer

      Klonne replied that he did. Officer Davis then took the K-9 around the area of

      the house, but the K-9 did not pick up any other scents and returned to the

      house.


[6]   Officer Klonne and another officer knocked on the front door of the house, and

      Officer Davis took his K-9 unit to the back door to ensure no one fled through

      the rear of the house. The female homeowner answered the door, and after the

      officers explained why they were there, she gave them permission to enter the

      house and search for Robinson. The officers searched several rooms of the

      house and then proceeded to the back bedroom where the homeowner’s two

      daughters were located. This was the room where the screen had been removed

      from the window. The officers opened the closet door and found Robinson

      sitting on top of a pile of clothes, wearing only a pair of shorts and talking on a

      cell phone. Officer Klonne positively identified Robinson as the man who the

      officer pursued after observing the man flee from the SUV. When the officers

      asked for Robinson’s identification, he gave them a name and social security

      number, which information was found to be false when checked by the officers.


      Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015   Page 4 of 8
      Robinson then gave the officers his real name, and when it was checked, the

      officers discovered Robinson had an outstanding warrant. Robinson was

      arrested on that warrant and for the crimes of auto theft and resisting law

      enforcement.


[7]   The State charged Robinson with Class A misdemeanor resisting law

      enforcement. At the conclusion of the bench trial, he was found guilty as

      charged. The trial court sentenced him to 365 days with 361 days suspended.

      Robinson now appeals.


                                     Discussion and Decision
[8]   The deferential standard of review for sufficiency claims is well settled. This

      court will neither reweigh the evidence nor assess the credibility of witnesses.

      Tooley v. State, 911 N.E.2d 721, 724 (Ind. Ct. App. 2009), trans. denied; Elisea v.

      State, 777 N.E.2d 46, 48 (Ind. Ct. App. 2002). Rather, we will consider only

      the evidence and reasonable inferences most favorable to the trial court’s ruling.

      Elisea, 777 N.E.2d at 48. We will affirm unless no reasonable fact-finder could

      find the elements of the crime proven beyond a reasonable doubt. Tooley, 911
N.E.2d at 724-25. Thus, if there is sufficient evidence of probative value to

      support the conclusion of the trier of fact, then the verdict will not be disturbed.

      Trimble v. State, 848 N.E.2d 278, 279 (Ind. 2006).


[9]   Robinson argues that the State failed to present sufficient evidence to support

      his conviction for resisting law enforcement. He specifically asserts that the

      State presented insufficient evidence of identification of Robinson as the man

      Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015   Page 5 of 8
       who exited the SUV and fled from Officer Klonne. Robinson contends that,

       because Officer Klonne never saw the face of the man who fled from him, the

       identification of Robinson as the suspect is ambiguous and not sufficient to

       sustain his conviction.


[10]   Robinson does not argue that the evidence was insufficient to prove all of the

       necessary elements of the crime of resisting law enforcement; he only argues

       that the evidence identifying him as the man who fled from the police was not

       sufficient. Identification testimony need not necessarily be unequivocal to

       sustain a conviction. Holloway v. State, 983 N.E.2d 1175, 1178 (Ind. Ct. App.

       2013). Elements of offenses and identity may be established entirely by

       circumstantial evidence and the logical inferences drawn therefrom. Id. (citing

       Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind. 1990)). As with other

       sufficiency matters, we will not weigh the evidence or resolve questions of

       credibility when determining whether the identification evidence is sufficient to

       sustain a conviction. Id. Rather, we examine the evidence and the reasonable

       inferences therefrom that support the conviction. Id.

               Where circumstantial evidence is used to establish guilt, the question
               for the reviewing court is whether reasonable minds could reach the
               inferences drawn by the jury; if so, there is sufficient evidence.
               Furthermore, we need not determine whether the circumstantial
               evidence is adequate to overcome every reasonable hypothesis of
               innocence, but rather whether inferences may be reasonably drawn
               from that evidence which supports the verdict beyond a reasonable
               doubt.
       Klaff v. State, 884 N.E.2d 272, 274-75 (Ind. Ct. App. 2008) (internal quotations

       and citations omitted).

       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015   Page 6 of 8
[11]   In the present case, the evidence presented showed that, immediately after

       Robinson fled from the SUV, Officer Klonne began to pursue him, and

       although the officer could not see Robinson’s face, he was able to observe his

       build. Officer Klonne was also able to observe that Robinson was wearing a

       grey sweatshirt and black pants, was in his late teens or early twenties, and was

       between six feet and six feet two inches in height. When Robinson turned the

       corner of a house, Officer Klonne lost sight of him, but immediately called for a

       K-9 unit to continue the pursuit. Within five minutes, the K-9 unit began

       tracking the path that Robinson took from the SUV. When the K-9 unit turned

       the corner where Officer Klonne had lost sight of Robinson, the K-9 tracked a

       couple of houses farther south and went to the back window of the house at

       3038 Colorado Avenue, where a screen had been removed from a window. As

       the K-9 neared the house, he lifted his nose in the air, which indicated that he

       smelled the actual suspect and not just the scent on the ground. When the K-9

       was taken to search the area around the house, he found no other scent and

       returned to the house four different times. The K-9 also alerted to the side of

       the house where the screen had been removed. The total time from the start of

       the K-9’s tracking until it alerted on the house was about one minute.


[12]   When the officers looked into the kitchen window, Officer Klonne saw a man

       inside that looked like the man he had observed during the pursuit. Officers

       entered into the house and found Robinson hiding in a closet. Officer Klonne

       positively identified Robinson as the man who fled from the SUV and who

       ignored the officer’s commands to stop. When the police asked Robinson for


       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015   Page 7 of 8
       identification, he gave them a false name. Although the majority of the

       evidence presented was circumstantial in nature, we conclude that it was

       sufficient to support the inference that Robinson was the man who fled from the

       SUV and ignored Officer Klonne’s commands to stop after identifying himself

       as a police officer. The evidence was sufficient to support Robinson’s

       conviction for resisting law enforcement.


[13]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1411-CR-536 |July 8, 2015   Page 8 of 8